UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4772



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN JOSEPH NOSSE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-03-98)


Submitted:   February 19, 2004             Decided:   April 7, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Megan J. Schueler,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.   Kasey Warner, United States Attorney, Stephanie L.
Haines, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Joseph Nosse appeals his sentence following his

guilty plea to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2000) and 18 U.S.C. § 924(a)(2)

(2000).   Nosse’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967). Although counsel states

there are no meritorious issues for appeal, she raises the issue of

whether the district court abused its discretion by sentencing

Nosse to 210 months’ imprisonment and imposing a $5000 fine.

Although informed of his right to do so, Nosse did not file a pro

se   supplemental   brief.    In   accordance    with   Anders,   we   have

considered    the   briefs   and   examined    the   entire   record   for

meritorious issues.    Finding no error, we affirm.

           It is well-settled that a sentence within a properly

calculated sentencing guidelines range is not appealable.          United

States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994) (holding

§ 3742(a) precludes a criminal defendant from seeking review of

court’s sentence anywhere within properly calculated sentencing

range); 18 U.S.C. § 3742(a) (2000).           Because Nosse’s 210-month

sentence falls within the properly calculated guidelines range of

188 to 235 months’ imprisonment, it is not reviewable on appeal.

           Moreover, Nosse waived his right to appeal any fine

imposed not in excess of the appropriate guidelines range.               A

defendant may, in a valid plea agreement, waive the right to appeal


                                   - 2 -
under § 3742(a), as long as it is the result of a knowing and

intelligent decision to forgo the right to appeal. United State v.

Wessells, 936 F.2d 165 (4th Cir. 1991).   Because Nosse’s fine was

not in excess of the $15,000 to $150,000 range established by the

guidelines, and because his waiver was knowing and intelligent, he

may not appeal the imposition of the fine to this court.

          In accordance with Anders, we have reviewed the entire

record in this case, including the Fed. R. Crim. P. 11 and

sentencing transcripts, and have found no meritorious issues for

appeal. We therefore affirm Nosse’s sentence. This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court to withdraw from representation at that time.

Counsel’s motion must state that a copy thereof was served on

Nosse.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -